Citation Nr: 1517420	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-46 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than June 18, 2003, for a 100 percent evaluation for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals on appeal from a rating decision entered in July 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

Notice is taken that the Veteran requested a hearing before the Board in his written statement of July 2009, but on the basis of his subsequently filed substantive appeal he indicated that he did not wish to appear before the Board at a hearing.  It, too, is noted that the Veteran therein requested a review by the RO's decision review officer, but that request was untimely on the basis of 38 C.F.R. §§ 3.103, 3.2600 (a), (b) (2014).  As such, no request for a hearing remains pending.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by RO action on May 7, 2001, which was not timely appealed following notice to the Veteran of the action taken and his appellate rights; service connection was granted for PTSD by RO action on July 10, 2002, with assignment of a 30 percent rating from January 2003, an appeal of which was taken but withdrawn at the time of entry of the RO's decision in July 2004 in which a 30 percent rating for PTSD was increased to 100 percent, effective from June 18, 2003; the Veteran timely appealed the RO's July 2004 action.    

2.  An informal claim for increase for PTSD was received by VA on July15, 2002 denoting a disability picture more closely associated with total social and industrial impairment.  


CONCLUSIONS OF LAW

1.  Prior actions of the RO in May 2001, denying service connection for PTSD, and in July 2002, grating service connection for PTSD and assigning a 30 percent rating therefor from January 2003, are final, based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.204 (2014). 

2.  The criteria for the assignment of a 100 percent schedular rating for PTSD as of July 15, 2002, but no earlier, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that VA has complied with its duties to notify and assist the Veteran as to the information and evidence needed to substantiate his claim and it is of note that he does not claim otherwise.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

By this appeal, the Veteran seeks an effective date as of day and year in which he initially sought VA compensation for PTSD, that is January 2001, but he does so without adequate consideration of the finality of prior actions in which service connection was denied or, as applicable, granted and rated as of a certain date.  Here, the record reflects that his original claim for service connection for PTSD was denied by RO action in May 2001, which was rendered final in the absence of a timely appeal.  This was followed by the RO's allowance in July 2002 of his May 2001 claim to reopen, with assignment of a 30 percent rating, effective from January 2001.  Such action was subject to the Veteran's timely appeal, but he withdrew all pending appeals as to his PTSD in July 2004, coincident with the RO's action increasing the 30 percent rating for his PTSD to 100 percent, effective from June 18, 2003.  On the basis of the foregoing, the rating decisions of May 2001 and July 2002, which included consideration of the data regarding the Veteran's inability to continue to perform the job duties of a small arm repairer as well as all examination and treatment records on file and those deemed to be on file per Bell v. Derwinski, 2 Vet. App. 611 (1992), were rendered final.  

The question presented by this appeal is, thus, at what point in time did the Veteran initiate a claim for increase or did the record otherwise reasonably raise such a claim.  The RO has determined that a claim for increase was initiated as of the date of its receipt in June 2003 of his claim for total rating for compensation based on individual unemployability.  However, the provisions of 38 C.F.R. § 3.157 afford a basis to determine that an informal claim for increase for PTSD was raised by a VA treatment record compiled on July 15, 2002, just days following entry of the final decision earlier in July 2002, in which the Veteran was evaluated and treated for increasing depression despite use of psychotropic medications and continuing group therapy.  The diagnosis was of PTSD with increased depressive symptoms, inclusive of a sad mood, anhedonia, possible anxiety, and insomnia.  This was followed by a VA outpatient entry in October 2002 that the Veteran's PTSD warranted a score of 40 on the Global Assessment of Functioning Scale, which reasonably indicates the presence of total social and occupational impairment.  

On the basis of the foregoing, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that an effective date of July 15, 2002, but none earlier, for a 100 percent schedular rating for PTSD is for assignment.  


ORDER

An effective date of July 15, 2002, but none earlier, for a 100 percent evaluation for PTSD is granted, subject to those provisions governing the payment of monetary benefits.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


